Citation Nr: 9927645	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  97-13 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the lumbar spine as secondary to the service-
connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his son


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from April 1943 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1996 rating decision of the Newark, New 
Jersey Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for degenerative 
joint disease of the lumbar spine, as secondary to the 
service-connected residuals of shrapnel wounds to the right 
side of the abdomen.  The veteran requested a hearing before 
a Member of the Board, which was scheduled in April 1999 at 
the RO.  The veteran subsequently withdrew his request for 
the hearing.

The Board notes that in April 1999, the veteran's 
representative, on behalf of the veteran, claimed service 
connection for various other disabilities, including post-
traumatic stress disorder, bilateral hearing loss, tinnitus, 
and a right hip condition.  The representative also requested 
an increased evaluation for the service-connected residuals 
of shrapnel wounds to the right side of the abdomen and for 
the service-connected residuals of a shrapnel wound to the 
upper left arm.  In April 1999 the veteran filed a claim for 
a total disability rating based on individual 
unemployability.  Since none of these issues have been 
considered by the RO, they are referred to the RO for 
appropriate action.  


FINDING OF FACT

The veteran's claim for service connection for degenerative 
joint disease of the lumbar spine is accompanied by 
appropriate evidence and his claim is plausible.  


CONCLUSION OF LAW

The claim for service connection for degenerative joint 
disease of the lumbar spine is well grounded.  38 U.S.C.A. 
§ 5107 (West 1991& Supp. 1999).


REASONS AND BASES

A claimant seeking benefits under a law administered by the 
VA shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded.  The Secretary has the duty to assist 
a claimant in developing facts pertinent to the claim if the 
claim is determined to be well grounded.  38 U.S.C.A. 
§ 5107(a).  Thus, the threshold question to be answered is 
whether the veteran has presented a well grounded claim; that 
is, a claim which is plausible.  If he has not presented a 
well grounded claim, his appeal must fail, and there is no 
duty to assist him further in the development of his claim as 
any such additional development would be futile.  Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service medical records show that in June 1944 the veteran 
sustained a shell fragment wound, located near the right 5th 
transverse lumbar process.  In an x-ray, the fragment 
appeared to be superimposed upon the lower portion of the 
body of the 4th lumbar vertebrae.  In November 1996, a 
private physician opined that the veteran's shrapnel wound to 
the hip and abdominal region in service could have caused 
deterioration of the discs.  Under the circumstances, the 
veteran's claim for service connection is found to be 
plausible.


ORDER

The claim for service connection for degenerative joint 
disease of the lumbar spine is well grounded; to this extent 
the appeal is granted.


REMAND

Because the veteran has satisfied his burden of presenting a 
well-grounded claim, the VA has a duty, pursuant to 
38 U.S.C.A. § 5107(a), to assist him in developing the facts 
pertinent to the claim.  The VA has a duty to assist the 
veteran in the development of facts pertaining to his claim.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. § 
3.103(a) (1998).  The U.S. Court of Appeals for Veterans 
Claims (Court) has held that the duty to assist the veteran 
in obtaining and developing available facts and evidence to 
support his claim includes obtaining medical records to which 
he has referred and obtaining adequate VA examinations.  The 
Court also stated that the Board must make a determination as 
to the adequacy of the record.  Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  The duty to assist the veteran includes the 
obligation to obtain ongoing treatment records while a claim 
is pending.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  
Thus, any additional relevant medical records should be 
secured on remand.

As noted above, the veteran contends that his degenerative 
joint disease of the lumbar spine is related to the shrapnel 
wounds he sustained in service.  He alternatively claims 
service connection for degenerative joint disease of the 
lumbar spine, as secondary to the service-connected residuals 
of shrapnel wounds to the right side of the abdomen.  His 
representative also contended, in a memorandum dated in April 
1999, that his back condition is aggravated by his antalgic 
gait due to his service-connected bilateral foot condition.  

On VA examination in April 1947, the veteran complained of 
right lower back pain.  The pertinent diagnoses were shrapnel 
wounds right side of abdomen, scoliosis of the lumbar spine, 
and congenital defect of the 1st sacral segment.  

On VA examination in June 1996 the diagnosis was degenerative 
arthritis of the lumbosacral spine, with osteopenia, which 
the examiner opined was not service-connected.  The basis for 
the opinion was not set forth and, moreover, it is unclear 
whether the examiner reviewed the veteran's claims folder, to 
include the available service medical records, prior to 
conducting the examination.  The veteran submitted a 
statement dated in November 1996, from his private physician, 
Frank P. Matteace, M.D.  Dr. Matteace indicated that the 
veteran had a shrapnel wound to the hip and abdominal region 
in service, and opined that this could have caused 
deterioration of the discs, secondary to trauma.  In light of 
the aforementioned evidence pertaining to the veteran's low 
back, the Board finds that another VA examination is 
warranted, wherein the examiner conducts a thorough review of 
the claims folder.  

The Board also notes that there is a conflict in the medical 
evidence as to whether the shrapnel wounds sustained in 
service caused any low back disability.  This conflict must 
be resolved.  Furthermore, the U.S. Court of Appeals for 
Veterans Claims has held that a veteran is entitled to 
service connection on a secondary basis when it is shown that 
the veteran's service-connected disability aggravates a non-
service-connected disability.  Allen v. Brown, 7 Vet. 
App. 439, 449 (1995).  There is no medical opinion that 
specifically addresses the issue as to whether any service-
connected disorder "aggravated" any low back disability.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have treated him for 
degenerative joint disease of the lumbar 
spine since November 1996.  After 
securing the necessary releases, the RO 
should request copies of any previously 
unobtained medical records for 
association with the claims folder.  This 
should specifically include complete and 
current treatment records from Dr. 
Matteace.

2.  Following the completion of the above 
requested development, the veteran should 
be scheduled for a VA orthopedic 
examination to determine the nature and 
probable etiology of his low back 
condition.  The claims folder, including 
any additional treatment records 
associated with the file, must be 
available for review by the examiner 
prior to evaluating the veteran.  The 
examiner should express opinions relative 
to the following questions: (a) is it at 
least as likely as not that the veteran's 
current low back disability is related to 
the shrapnel wound sustained in service; 
(b) if not, is it at least as likely as 
not that the service-connected residuals 
of shrapnel wounds to the right side of 
the abdomen or the service-connected 
residuals of cold injury to the right and 
left foot are the cause of the current 
low back disability; and (c) is it at 
least as likely as not that the service-
connected residuals of cold injury to the 
right and left foot aggravated the 
currently diagnosed low back disability.  
The examiner should explain the rationale 
for any opinion expressed.

3.  Following the completion of all 
requested development, the RO should 
review the veteran's claim on the basis 
of all evidence of record to specifically 
include consideration of the Allen case 
and the question of secondary service 
connection by way of aggravation.  If 
action taken remains adverse to the 
veteran, he and his representative should 
be provided a supplemental statement of 
the case and a reasonable period for 
response thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


